Action for a judgment declaring, inter alia, that certain amend-*825meats to the Building Zone Ordinance of the Town of Hempstead are null and void. Defendants, Town of Hempstead and the individuals constituting the Town Board of the Town of Hempstead, appeal from so much of an order entered May 14, 1958 as denied their motion to vacate items numbered “ 2 ”, “ 7 ”, “ 8 ”, “ 19 ” and “ 20” from the plaintiffs’ notice of examination and as directed them to appear for examination as to those items. Plaintiffs appeal (1) from so much of that order as granted said defendants’ motion to vacate items numbered “5”, “9”, “10”, “15” and “16” contained in said notice of examination, and (2) from an order entered April 25, 1958 denying plaintiffs’ motion for reargument of said defendants’ motion. Order entered May 14, 1958 modified (1) by striking from the first ordering paragraph everything following the words “ items numbered ” and by substituting therefor the words and figures “‘5’, ‘7’, ‘8’, ‘9’, ‘10’, ‘15’, ‘16’, ‘19’ and ‘20’; and it is further ”, (2) by striking from the second ordering paragraph everything following the word “ denied ” and by substituting therefor the words and figure “as to item ‘2’; and it is further ”, (3) by striking from the third ordering paragraph everything following the words “with respect to” and by substituting therefor the words and figure “item ‘2’; and it is further ”, and (4) by striking from the fourth ordering paragraph the word “items” and by substituting therefor the word “item”. As so modified, order affirmed, without costs. Examination as to item “2” was properly allowed (cf. Reformed Church of Mile Square v. City of Yonkers, 8 A D 2d 639). Items numbered “7”, “8”, “19” and “20” do not call for material or necessary matter, and they are objectionable in form and in substance. There was no abuse of discretion in disallowing items numbered “5”, “9”, “10”, “15” and “16”. Appeal from order entered April 25, 1958 dismissed, without costs. No such order is printed in the record, and in any event no appeal lies from an order denying a motion for reargument. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur.